UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-K |X| Annual Report under Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended September 30, 2009 Or |_| Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 000-52972 Commission file number Stalar 2, Inc. (Name of Small Business Issuer in its charter) Delaware 26-1402651 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 317 Madison Avenue, Suite 1520 New York, New York 10017 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (212) 953-1544 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.0001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.
